The notice ought to be personally served upon the defendant; otherwise, a man might contrive to leave notice at the house of his adversary after he was gone upon a journey, and take the deposition either before his return or so soon after as would put it out of his power to repair to the place appointed, and thus deprive him of the benefit of cross-examining the witness. The instance given at the bar is a proof that we should hold a strict hand over this kind of evidence. The person intending to take the deposition waited till he saw his opponent on his journey to New York, where he had very important business to transact, which necessarily must detain him beyond the time specified in the notice.